Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/US2018/029099 04/24/2018, which claims benefit of 62/489,245 04/24/2017.
2. 	Applicant’s remarks filed on 06/2/2022 are acknowledged. Claims 1- 11, 17-22, and 26-30 are pending in the application.  
	Responses to Election/Restriction
3.	Applicant’s election without traverse of Group I claims 1-8 in the reply filed on June 02, 2022 is acknowledged.  
Claims 1- 11, 17-22, and 26-30 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 1-8, are drawn to methods of use, and are prosecuted in the case.
Claims 9-11, 17-22, and 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					                   Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
first paragraph (pre-AIA ), because the specification does not reasonably provide 
enablement for the instant “organic acid” without limitation (i.e., no named compounds), i.e., see line 2 in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention 
         commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is methods of use using an organic acid, wherein the “organic acid” is without limitation (i.e., no named compounds), see claim 1. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Porro’s US 2008/0044528 A1.  Porro’s ‘528 discloses methods of use for inhibiting bacterial growth in grains using an organic acid selected from acetic acid or lactic acid, see column 12.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “organic acid” representing a number of organic acids  on pages 15-16 of the specification. There is no data present in the instant specification for the instant “organic acid” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “organic acid” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “organic acid” without limitation. There is no guidance or working examples present for constitutional any “organic acid” without limitation for the instant invention. Incorporation of the limitation of the compound of “organic acid” (i.e., claim 7) supported by the specification into claim 1 would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-8 are rejected under 35 U.S.C. 103(a) as being obvious over
Porro’s  US 2008/0044528 A1.
              Applicant claim a method of reducing bacterial load on grain, the method comprising incubating a mixture including the grain and an organic acid solution for a time and temperature sufficient to provide at least a 3 log reduction in an inoculated grain of the same type, see claim 1.  Dependent claims 2-8  further limit the scope of methods, i.e., specific concentration of organic acid, treated conditions and temperature.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Porro’s  ‘528 discloses a process which  comprises the application of diluted food grade acetic acid and lactic acid, jointly or independently, combined with cleaning or wetting water thereof in a proportion from 2% -25% acid, with respect to water to be used, onto said wheat grain, after its harvest, post-harvest, pre-ensilage, silage, post-ensilage, bagging, unbagging, drying, and/or transport, and before entering thereof into the mill for milling thereof, see column 12.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Porro’s  ‘528 is that the instant claims are silent on the scope of organic acid.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-8  prima facie obvious because one would be motivated to employ the methods of Porro’s  ‘528  to obtain instant invention.  
The motivation to make the claimed methods derived from the known methods of Porro’s  ‘528  would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 18, 2022